DETAILED ACTION
1.	The Preliminary Amendment mailed on April 8, 2020 is acknowledged.  
	Claims 1-13 have been canceled; and 
Claims 14-25 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 14-16 are rejected under 35 U.S.C. 103 under 35 USC 103 as obvious over Lipinski et al. (US 2012/0224991 A1) in view of OKAZONO et al. (US 2012/0060949 A1).  
Regarding claim 14, notes Figure 2, Lipinski Reference teaches a fuel pump (10), comprising an electric motor (14); a pump stage (12) drivable by the electric motor (14) [see Abstract]; a fuel pump housing [the main housing may include a motor cover (22) and pump cover (24)] configured to accommodate the electric motor (14) and the pump stage (12); and motor cover (22) and pump cover (24)] comprises a first housing part [motor cover (22)] and a second housing part [pump cover (24)], the first housing part (22) being made of plastic  and being configured to accommodate the electric motor and the second housing part (24) being made of plastic and being configured to accommodate the pump stage (12) [para. 0013 teaches main housing 18 may include a tubular shell 20 which may be formed from metal or plastic, a motor cover 22 (also plastic or metal) that may close an end of the shell 20 adjacent to the motor, and a pump cover 24 (also metal or plastic) that may close at least part of the end of the shell 20 adjacent to the pumping assembly 12].
Lipinski Reference fails to specifically teach a bracket configured to fasten the fuel pump to a wall and the first housing part is configured as a single piece with the bracket, the bracket being integral with the first housing part.
OKAZONO Reference teaches a similar fuel pump configuration teaches the intermediate member (42) includes a pair of brackets (44, 45) fastened the pump (50) to the wall (20) [Figure 2 describes the intermediate member (42) to fasten the fuel pump (50) to the reservoir (20)]; and the first housing part [lid member (30)] is configured as a single piece with the bracket (42), the bracket (42) being integral with first housing part (30) [see para. 0022].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by OKAZONO would have been recognized in the pertinent art of Lipinski invention.
It would have been obvious to one of ordinary skill in the art at the time of filing to have utilized Lipinski system to include the bracket which would be mounted on the first housing part as taught by OKAZONO for the purpose of fastening the fuel pump the wall of fuel reservoir and easily removing or replacing the fuel pump from the fuel tank system.
Regarding claim 15, as discussed in claim 1, OKAZONO describes the intermediate member (42) includes a bracket (44) would also has been considered to be a fastening flange to provide the same purpose of detent engagement with detent attached to the wall [bracket (45)]; and a bracket (44 or 45) has been considered to be equivalent to at least one holding arm lid member (30)], the at least one holding arm (44, 45) extending as far as the fastening flange [see para. 0022].
Regarding claim 16, notes Figure 2, OKAZONO describes the engagement configuration between the fastening flanges with respect to the longitudinal direction of the fuel pump.

6.	Claims 17-25 are rejected under 35 U.S.C. 103 as obvious over Lipinski et al. in view of OKAZONO et al., and further in view of Firtion et al. (US 7,252,075 B2).
Regarding claim 17, the modified Lipinski invention fails to specifically teach the fastening flange is ring-shaped and arranged so as to around an inlet opening of the pump stage.
Notes Figure 2, Firtion teaches a fastening flange (32) is a ring-shaped and surrounding an inlet opening [see Figure 2] of the pump (15).
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Firtion would have been recognized in the pertinent art of modified Lipinski invention.
It would have been obvious to one of ordinary skill in the art at the time of filing to have utilized modified Lipinski system to include the ring-shaped fastening flange and surrounding an inlet opening as taught by Firtion invention for the purpose of fastening the fuel pump the wall of fuel reservoir and easily removing or replacing the fuel pump from the fuel tank system.
Regarding claim 18, Firtion invention further describes the ring-shaped (32) comprises at least three holding arms (33) configured integrally on the first housing part, the at least three holding arms (33) extending as far as the fastening flange [see Figure 2].
	Regarding claim 19, as discussed in claim 18, the modified Lipinski invention fails to mentions at least six holding arms with at least a spacing with respect to on another.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the at least six holding arms with at least a spacing with respect to on another, since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.
	Regarding claim 20, see rejection and discussion in claim 19.
	Regarding claim 21, see rejection in claim 14.
	Regarding claims 22-25, see rejection and discussion in claims 18-21.
Examiner's Note; The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.

Response to Argument
7.    Applicant’s Arguments/Remarks filed on January 5, 2022 have been fully considered but they are not persuasive.  The Applicant has amended claim 14 which includes a second housing part being made of a plastic and being configured to accommodate the pump stage; and argued that the prior arts do not teach describes the amended feature.
	However, Lipinski teaches the main housing 18 may include a tubular shell 20 which may be formed from metal or plastic, a motor cover 22 (also plastic or metal) that may close an end of the shell 20 adjacent to the motor, and a pump cover 24 (also metal or plastic) that may close at least part of the end of the shell 20 adjacent to the pumping assembly 12.
The amended claim 14 does not overcome the modified rejection as above discussion.
	Therefore, claims 14-25 continue to be rejected as above discussion.


Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
February 25, 2022





/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 26, 2022